                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
        v.                                       )   Criminal No. 18-cr-30044-DRH-1
                                                 )
DIARRO C. LEWIS,                                 )
                                                 )
               Defendant.                        )

                                   ORDER OF DETENTION

        This matter is before the Court on the Motion to Revoke Order of Release filed by the

United States of America on September 27, 2018 (Doc. 19). The motion was granted in part with

respect to the issuance of a warrant and a hearing was held on the matter on September 28, 2018.

For the reasons set forth below, the motion is now GRANTED in its entirety and Defendant Diarro

Lewis’s bond is REVOKED and he is hereby ordered DETAINED pending trial in this matter.

        At the hearing held on September 28, 2018, the Defendant did not challenge the assertions

in the Bond Violation Report. Specifically, the evidence presented by the Government revealed

that:

        a. The Defendant was ordered not to violate any federal, state or local law while on
        release. On July 29, 2018, the defendant committed the offenses of possessing and
        using controlled substances (marihuana and ecstasy);

        b. The Defendant was ordered to refrain from any use or unlawful possession of
        controlled substances. However, Defendant admitted to the recent use of alcohol,
        marihuana, and cocaine, on or about September 24, 2018; and

        c. The Defendant was ordered to participate in a substance abuse counseling
        program. On September 25, 2018, the Defendant failed to participate in a substance
        counseling program in that, as a result of his actions, he was denied admission into
        residential treatment.

        d. On September 26, 2018, the Defendant reported as directed and provided a urine
        specimen, which returned presumptive positive results for cocaine and marihuana.


                                                 1
       Pursuant to the evidence, the Court finds there is clear and convincing evidence that the

Defendant violated the following conditions of his bond. 18 U.S.C. §3148(b)(1). This Court further

finds the Defendant poses a danger to the community and that he is unlikely to abide by any

condition or combination of conditions of release as evidenced by his repeated drug use and failure

to participate in substance abuse counseling. 18 U.S.C. §3148(b)(2).

       Therefore, the Court ORDERS that the Defendant’s release be REVOKED and further

DETAINS the Defendant pending trial. Pursuant to 18 U.S.C. § 3142(i)(2)-(4), the Court further

ORDERS that:

       1. The Defendant be committed to the custody of the Attorney General for confinement in

       a corrections facility separate, to the extent practicable, from persons awaiting or serving

       sentences or being held in custody pending appeal;

       2. The Defendant be afforded reasonable opportunity for private consultation with his

       counsel; and that, on order of a court of the United States, or on request of an attorney for

       the Government, the person in charge of the corrections facility in which the defendant is

       confined deliver the defendant to a United States Marshal for the purpose of an appearance

       in connection with court proceedings.



IT IS SO ORDERED.

DATED: September 28, 2018


                                                     DONALD G. WILKERSON
                                                     United States Magistrate Judge




                                                2
